


--------------------------------------------------------------------------------

 
Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 16, 2018, between AIT Therapeutics, Inc., a Delaware corporation
(the “Company”), and each of the several purchasers signatory hereto (each such
purchaser, a “Purchaser” and, collectively, the “Purchasers”).


               This Agreement is made pursuant to the Securities Purchase
Agreement, dated as of the date hereof, between the Company and each Purchaser
(the “Purchase Agreement”).


               The Company and each Purchaser hereby agrees as follows:


        1.    Definitions.


               Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:


                “Advice” shall have the meaning set forth in Section 6(c).


“Allowed Delay” shall have the meaning set forth in Section 2(f).


“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 70th calendar day following the date hereof
(or, in the event of anything other than a “no review” by the Commission, the
90th calendar day following the date hereof) and with respect to any additional
Registration Statements which may be required pursuant to Section 2(c) or
Section 3(c), the 60th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder (or, in the event of
anything other than a “no review” by the Commission, the 90th calendar day
following the date such additional Registration Statement is required to be
filed hereunder); provided, however, that in the event the Company is notified
by the Commission that one or more of the above Registration Statements will not
be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates otherwise required above, provided, further, if such Effectiveness
Date falls on a day that is not a Trading Day, then the Effectiveness Date shall
be the next succeeding Trading Day.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Event” shall have the meaning set forth in Section 2(d).
 
 

--------------------------------------------------------------------------------



“Event Date” shall have the meaning set forth in Section 2(d).


“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 40th calendar day following the date hereof (or, if such date is
not a Business Day, the next date that is a Business Day) and, with respect to
any additional Registration Statements which may be required pursuant to Section
2(c) or Section 3(c), the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Plan of Distribution” shall have the meaning set forth in Section 2(a).


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


“Registrable Securities” means (a) the Warrant Shares issuable upon exercise of
the Warrants and (b) any shares of Common Stock issued upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities (and the Company shall not be required to
maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) at such time as, (i) the Company has removed the
restrictive legends from the Warrant Shares pursuant to the terms of the
Purchase Agreement or (ii) such Warrant Shares are otherwise reissued to the
Holders free from any restrictive legends or other transfer restrictions.


“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 2(c) or Section 3(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.
 
2

--------------------------------------------------------------------------------



 “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).


“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.


        2.    Registration.


(a)          On or prior to each Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule
415.  The initial Registration Statement filed hereunder shall be on Form S-1
and shall contain (unless otherwise required pursuant to the rules and
regulations of the Commission pursuant to written comments received from the
Commission upon a review of such Registration Statement) substantially the “Plan
of Distribution” attached hereto as Annex A; provided, however, that no Holder
shall be required to be named as an “underwriter” without such Holder’s express
prior written consent.  Subject to the terms of this Agreement, the Company
shall use its best efforts to cause a Registration Statement filed under this
Agreement (including, without limitation, under Section 3(c)) to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event no later than the applicable Effectiveness Date, and
shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act until the date no Registrable Securities are
outstanding (the “Effectiveness Period”).  The Company shall promptly notify the
Holders via facsimile or by e-mail of the effectiveness of a Registration
Statement following the Trading Day that the Commission telephonically confirms
effectiveness with the Company.  The Company shall, by 9:30 a.m. Eastern Time on
the Trading Day following such notice to the Holders, file a final Prospectus
with the Commission as required by Rule 424, if required.
 
3

--------------------------------------------------------------------------------



(b)           Notwithstanding the registration obligations set forth in Section
2(a), if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission, covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-1 or such
other form available to register for resale the Registrable Securities as a
secondary offering, subject to the provisions of Section 2(e); with respect to
filing on Form S-1 or other appropriate form, and subject to the provisions of
Section 2(d) with respect to the payment of liquidated damages; provided,
however, that prior to filing such amendment, the Company shall be obligated to
use diligent efforts to advocate with the Commission for the registration of all
of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09.


(c)           Notwithstanding any other provision of this Agreement and subject
to the payment of liquidated damages pursuant to Section 2(d), if the Commission
or any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular Registration Statement as
a secondary offering (and notwithstanding that the Company used diligent efforts
to advocate with the Commission for the registration of all or a greater portion
of Registrable Securities), unless otherwise directed in writing by a Holder as
to its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will be reduced as follows: (i) first,
the Company shall reduce or eliminate any securities to be included other than
Registrable Securities and (ii) second, the Company shall reduce the Registrable
Securities on a pro rata basis. In the event of a cutback hereunder, the Company
shall give the Holder at least five (5) Trading Days prior written notice along
with the calculations as to such Holder’s allotment.  In the event the Company
amends the Initial Registration Statement in accordance with the foregoing, the
Company will use its best efforts to file with the Commission, as promptly as
allowed by Commission or SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-1 or
such other form available to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended.
 
4

--------------------------------------------------------------------------------



(d)          If: (i) the Initial Registration Statement is not filed on or prior
to its Filing Date (ii) the Company fails to file with the Commission a request
for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed” or will not be subject to further review, (iii) a Registration
Statement registering the Registerable Securities for resale is not declared
effective by the Commission by the Effectiveness Date of the Initial
Registration Statement, or (iv) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Holders are otherwise not permitted to utilize
the Prospectus therein to resell such Registrable Securities (other than due to
the fault of a Holder and excluding any Allowed Delay (as defined below) or, if
the Registration Statement is on Form S-1, for a period of twenty (20) days
following the date on which the Company files a post-effective amendment to
incorporate the Company’s Annual Report on Form 10-K), for more than twenty (20)
consecutive calendar days or more than an aggregate of twenty-five (25) calendar
days (which need not be consecutive calendar days) during any 12-month period
(any such failure or breach being referred to as an “Event”, and for purposes of
clauses (i) and (iii), the date on which such Event occurs, and for purpose of
clause (ii) the date on which such five (5) Trading Day period is exceeded, and
for purpose of clause (iv) the date on which such twenty (20) or twenty-five
(25) calendar day period, as applicable, is exceeded being referred to as “Event
Date”), then, in addition to any other rights the Holders may have hereunder or
under applicable law, on each such Event Date and on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to each Holder
an amount in cash, as partial liquidated damages and not as a penalty, equal to
the product of 1.0% multiplied by the aggregate Subscription Amount paid by such
Holder pursuant to the Purchase Agreement for such Registerable Securities then
held by such Holder. The parties agree that the maximum aggregate liquidated
damages payable to a Holder under this Agreement and the Purchase Agreement
shall be 8.0% of the aggregate Subscription Amount paid by such Holder pursuant
to the Purchase Agreement. If the Company fails to pay any partial liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 1.0% per month to
the Holder, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event.  Such payments
shall constitute the Holders’ exclusive monetary remedy for such Events, but
shall not affect the right of the Holders to seek injunctive relief.


(e)          Notwithstanding anything to the contrary contained herein, in no
event shall the Company be permitted to name any Holder or affiliate of a Holder
as any Underwriter without the prior written consent of such Holder; provided,
that failure to by a Holder to provide such consent shall be deemed a waiver by
such Holder of its rights to include its Registrable Securities for resale on
the applicable Registration Statement and to receive related liquidated damages
hereunder.
 
5

--------------------------------------------------------------------------------



(f)          Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any holder of Registrable Securities
included in a Registration Statement, suspend the use of any Registration
Statement, including any Prospectus that forms a part of a Registration
Statement, if the Company (X) determines that it would be required to make
disclosure of material information in the Registration Statement that the
Company has a bona fide business purpose for preserving as confidential, (Y) the
Company determines it must amend or supplement the Registration Statement or the
related Prospectus so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading or (Z) the Company has experienced or is experiencing some
other material non-public event, including a pending transaction involving the
Company, the disclosure of which at such time, in the good faith judgment of the
Company, would adversely affect the Company; provided, however, in no event
shall holders of Registrable Securities be suspended from selling Registrable
Securities pursuant to the Registration Statement for a period that exceeds 30
consecutive Trading Days or 60 total Trading Days in any 360-day period (any
such suspension contemplated by this Section 2(c)(ii), an “Allowed Delay”).

        3.    Registration Procedures.


               In connection with the Company’s registration obligations
hereunder, the Company shall:


(a)          Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than five (5) Trading Days after the Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
The parties hereto understand and agree that any such objection by Holders of a
majority of the Registrable Securities shall be deemed to stay and Event for all
Holders and a temporary waiver of such Holders’ related rights pursuant to
Section 2(d) hereto. Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Stockholder Questionnaire”) on a date that is not less than the earlier of five
(5) Trading Days prior to the Filing Date and the end of the fourth (4th)
Trading Day following the date on which such Holder receives a draft
Registration Statement pursuant to this Section 3(a).  The parties hereto
understand and agree that any failure of a Holder to timely provide its Selling
Stockholder Questionnaire pursuant to this Section 3(a) shall be deemed a waiver
by such Holder of its rights to include its Registrable Securities for resale on
the applicable Registration Statement and to receive related liquidated damages
hereunder.
 
6

--------------------------------------------------------------------------------



(b)          (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause any related Prospectus to be
amended or supplemented by any required Prospectus required supplement (subject
to the terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company
shall excise any information contained therein which would constitute material
non-public information regarding the Company or any of its Subsidiaries), and
(iv) comply in all material respects with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented.


(c)          If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered for resale pursuant to an effective Registration Statement, then the
Company shall file as soon as reasonably practicable, but in any case prior to
the applicable Filing Date, an additional Registration Statement covering the
resale by the Holders of not less than the number of such Registrable Securities
not so then registered for resale.
 
7

--------------------------------------------------------------------------------



(d)          Notify the Holders of Registrable Securities to be sold (which
notice shall be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed, (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, or (vi) upon the occurrence of an Allowed Delay or
existence of any other corporate development or potential corporate development
with respect to the Company that the Company believes may be material and that,
in the determination of the Company, (i) disclosure of such development would be
premature or otherwise inadvisable at such time or (ii) would interfere with an
actual or potential material financing or business combination transaction
involving the Company , provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its Subsidiaries.


(e)          Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(f)          Furnish to each Holder, if requested by such Holder, without
charge, at least one conformed copy of each such Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
any such item which is available on the EDGAR system (or successor thereto) need
not be furnished in physical form.
 
8

--------------------------------------------------------------------------------



(g)          Subject to the terms of this Agreement, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to Section
3(d).


(h)           Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.


(i)          If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.


(j)          Upon the occurrence of any event contemplated by Section 3(d), and
subject to an Allowed Delay, as promptly as reasonably possible under the
circumstances taking into account the Company’s good faith assessment of any
adverse consequences to the Company and its stockholders of the premature
disclosure of such event, prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(d) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its best efforts to ensure that the use
of the Prospectus may be resumed as promptly as is practicable.
 
9

--------------------------------------------------------------------------------



(k)          Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, including, without limitation, Rule 172 under the Securities
Act, file any final Prospectus, including any supplement or amendment thereof,
with the Commission pursuant to Rule 424 under the Securities Act, promptly
inform the Holders in writing if, at any time during the Effectiveness Period,
the Company does not satisfy the conditions specified in Rule 172 and, as a
result thereof, the Holders are required to deliver a Prospectus in connection
with any disposition of Registrable Securities and take such other actions as
may be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.


(l)          The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over the shares
of Common Stock. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of the Registrable
Securities solely because any Holder fails to furnish such information within
three Trading Days of the Company’s request, any liquidated damages that are
accruing at such time as to such Holder only shall be tolled and any Event that
may otherwise occur solely because of such delay shall be suspended as to such
Holder only, until such information is delivered to the Company.


        4.    Registration Expenses. All fees and expenses incident to the
performance of or compliance with, this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, and (C) in
compliance with applicable state securities or Blue Sky laws reasonably agreed
to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.  In no
event shall the Company be responsible for any broker or similar commissions of
any Holder or any legal fees or other costs of the Holders, including selling
expenses and commissions.
 
10

--------------------------------------------------------------------------------



        5.    Indemnification.


(a)          Indemnification by the Company. The Company will indemnify and hold
harmless each Holder and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such Holder
within the meaning of the Securities Act, against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable attorney’
fees and costs of defense and investigation), amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing, or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
government, administrative or other regulatory agency, body or the SEC, whether
pending or threatened in writing to which they may become subject under the
Securities Act or otherwise, insofar as such Claims (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement or omission or alleged omission of any material fact contained
in any Registration Statement, any preliminary Prospectus or final Prospectus,
or any amendment or supplement thereof or (ii) any violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration; provided, however, that the Company will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Holder or any such controlling person in writing specifically for use in
such Registration Statement or Prospectus, (ii) the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that such Prospectus is outdated or defective or (iii) a Holders failure
to send or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities.
 
11

--------------------------------------------------------------------------------



(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s information provided in the Selling Stockholder
Questionnaire or the proposed method of distribution of Registrable Securities
and was reviewed and expressly approved in writing by such Holder expressly for
use in a Registration Statement (it being understood that the Holder has
approved Annex A hereto for this purpose), such Prospectus or in any amendment
or supplement thereto.  In no event shall the liability of a selling Holder be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 5 and
the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue statement or omission) received by such Holder upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.


(c)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (C) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.
 
12

--------------------------------------------------------------------------------



(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds  received
by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.


        6.    Miscellaneous.


(a)          Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement. 
Each of the Company and each Holder agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.


(b)          No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements.  Neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in any Registration Statements other than the Registrable
Securities.  The Company shall not file any other registration statements until
all Registrable Securities are registered pursuant to a Registration Statement
that is declared effective by the Commission, provided that this Section 6(b)
shall not prohibit the Company from filing amendments to registration statements
filed prior to the date of this Agreement.


(c)          Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(d)(iii)
through (vi), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed.  The Company will
use its best efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.
 
13

--------------------------------------------------------------------------------



(d)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of not less than 66-2/3% of the then outstanding Registrable Securities
(for purposes of clarification, this includes any Registrable Securities
issuable upon exercise or conversion of any Security), provided that, if any
amendment, modification or waiver disproportionately and adversely impacts a
Holder (or group of Holders), the consent of such disproportionately impacted
Holder (or group of Holders) shall also be required.  If a Registration
Statement does not register all of the Registrable Securities pursuant to a
waiver or amendment done in compliance with the previous sentence, then the
number of Registrable Securities to be registered for each Holder shall be
reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing and except as otherwise
provided herein, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of a Holder or some
Holders and that does not directly or indirectly affect the rights of other
Holders may be given only by such Holder or Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the first  sentence of this Section 6(d).
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.


(e)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.


(f)            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the Holders of the then outstanding Registrable
Securities.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under Section 5.7 of the Purchase
Agreement.


(g)           No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Except as set forth on Schedule 6(i),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
 
14

--------------------------------------------------------------------------------



(h)           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


(i)            Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.


(j)            Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.


(k)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


(l)            Headings. The headings in this Agreement are for convenience
only, do not constitute a part of the Agreement and shall not be deemed to limit
or affect any of the provisions hereof.


(m)          Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Holders are in any way acting in concert or as a group or entity with respect to
such obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder.  It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.


********************

(Signature Pages Follow)
 
15

--------------------------------------------------------------------------------





               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.


AIT THERAPEUTICS, INC.
 
By: /s/Steven Lisi
     Name:  Steven Lisi
     Title:  Chief Executive Officer

 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: A.B.M. IDO Holdings          


Signature of Authorized Signatory of Holder: /s/ Ori Ben Moshe          


Name of Authorized Signatory: Ori Ben Moshe          


Title of Authorized Signatory: Owner          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Adam Newman          


Signature of Authorized Signatory of Holder: /s/ Adam Newman          


Name of Authorized Signatory:                                                  
         


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Ali Ardakani          


Signature of Authorized Signatory of Holder: /s/ Ali Ardakani          


Name of Authorized Signatory: Ali Ardakani          


Title of Authorized Signatory: Investor          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Allianz Biotechnologie          


Signature of Authorized Signatory of Holder: /s/ John R. Schroer          


Name of Authorized Signatory: John R. Schroer          


Title of Authorized Signatory: Director          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT


Name of Holder: Allianz Health Sciences Fund (Nominee Name: Shoalside &
Co.)          


Signature of Authorized Signatory of Holder: /s/ John R. Schroer          


Name of Authorized Signatory: John R. Schroer          


Title of Authorized Signatory: Director          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT


Name of Holder: Alois “Luis” Praxmarer & Sandra Praxmarer          


Signature of Authorized Signatory of Holder: /s/ Alois Praxmarer /s/ Sandra
Praxmarer          


Name of Authorized Signatory: Alois “Luis” Praxmarer & Sandra
Praxmarer          


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Amir Avniel          


Signature of Authorized Signatory of Holder: /s/ Amir Avniel          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
 [SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Ari Raved          


Signature of Authorized Signatory of Holder: /s/ Ari Raved          


Name of Authorized Signatory: Ari Raved          


Title of Authorized Signatory: Director          
 


[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT

Name of Holder: Brio Capital Master Fund Ltd.          


Signature of Authorized Signatory of Holder: /s/ Shaye Hirsch          


Name of Authorized Signatory: Shaye Hirsch          


Title of Authorized Signatory: Director          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Christopher Morgan          


Signature of Authorized Signatory of Holder: /s/ Christopher Morgan          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Cynergy Brookline Healthcare Fund LLC          


Signature of Authorized Signatory of Holder: /s/ Richard Prati          


Name of Authorized Signatory: Richard Prati          


Title of Authorized Signatory: Managing Member          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: David Bassa          


Signature of Authorized Signatory of Holder: /s/ David Bassa          


Name of Authorized Signatory: David Bassa          


Title of Authorized Signatory: Individual          

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: David Greenberg          


Signature of Authorized Signatory of Holder: /s/ David Greenberg          


Name of Authorized Signatory: David Greenberg          


Title of Authorized
Signatory:                                                          



[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: David Grossman          


Signature of Authorized Signatory of Holder: /s/ David Grossman          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Deerfield Special Situations Fund, L.P.          


By: Deerfield Mgmt, L.P., General Partner          
 
By: J.E. Flynn Capital, LLC, General Partner          


Signature of Authorized Signatory of Holder: /s/ David J. Clark          


Name of Authorized Signatory: David J. Clark          


Title of Authorized Signatory: Authorized Signatory          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT


Name of Holder: Deutsch Family Investment Partnership          


Signature of Authorized Signatory of Holder: /s/ Jay R. Deutsch          


Name of Authorized Signatory: Jay R. Deutsch          


Title of Authorized Signatory: Managing General Partner          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Doron, Tikotzky, Kantor, Gutman Cederboum & Co.          


Signature of Authorized Signatory of Holder: /s/ Ronen Kantor          


Name of Authorized Signatory: Ronen Kantor          


Title of Authorized Signatory: Managing Partner          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Duncan Bathe          


Signature of Authorized Signatory of Holder: /s/ Duncan Bathe          


Name of Authorized Signatory: Duncan Bathe          


Title of Authorized Signatory: VP Engineering          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Enrique Derzovich          


Signature of Authorized Signatory of Holder: /s/ Enrique Derzovich          


Name of Authorized Signatory: Enrique Derzovich          


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Erick Lucera          


Signature of Authorized Signatory of Holder: /s/ Erick Lucera          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   

 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Frederick Montgomery          


Signature of Authorized Signatory of Holder: /s/ Frederick Montgomery          


Name of Authorized Signatory: Frederick Montgomery          


Title of Authorized Signatory: V.P. Medical Systems          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
Name of Holder: G.N.E. Biotechnologies LTD.          


Signature of Authorized Signatory of Holder: /s/ Yossef Av-Gay          


Name of Authorized Signatory: Yossef Av-Gay          


Title of Authorized Signatory: Sole Owner          

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Giora Davidai          


Signature of Authorized Signatory of Holder: /s/ Giora Davidai          


Name of Authorized Signatory: Giora Davidai          


Title of Authorized Signatory: Chief Medical Officer          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Gregory S. Lisi          


Signature of Authorized Signatory of Holder: /s/ Gregory S. Lisi          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Healthcare Opportunities Master Fund, LP          


Signature of Authorized Signatory of Holder: /s/ Justin Simon          


Name of Authorized Signatory: Justin Simon          


Title of Authorized Signatory: Managing Director          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Iroquois Capital Investment Group LLC          


Signature of Authorized Signatory of Holder: /s/ Richard Abbe          


Name of Authorized Signatory: Richard Abbe          


Title of Authorized Signatory: Managing Member          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Iroquois Master Fund Ltd.         


Signature of Authorized Signatory of Holder: /s/ Richard Abbe          


Name of Authorized Signatory: Richard Abbe          



Title of Authorized Signatory: Director


 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: J. Goldman Master Fund L.P.          


Signature of Authorized Signatory of Holder: /s/ Adam J. Reback          


Name of Authorized Signatory: Adam J. Reback          


Title of Authorized Signatory: CCO - J. Goldman & Co. L.P. (Investment Manager
to J. Goldman Master Fund L.P.          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT

Name of Holder: James P. Agah          


Signature of Authorized Signatory of Holder: /s/ James P. Agah          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Jan J. Laskowski & Sofia M. Laskowski JTWROS          


Signature of Authorized Signatory of Holder: /s/ Jan J. Laskowski /s/ Sofia M.
Laskowski          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Jarrod Newman          


Signature of Authorized Signatory of Holder: /s/ Jarrod Newman          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: JBS Healthcare Ventures LLC          


Signature of Authorized Signatory of Holder: /s/ Jonathan B. Siegel          


Name of Authorized Signatory: Jonathan B. Siegel          


Title of Authorized Signatory: CEO/Founder          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Jeffrey Fox          


Signature of Authorized Signatory of Holder: /s/ Jeffrey Fox          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: John Doolan          


Signature of Authorized Signatory of Holder: /s/ John Doolan          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: John Molter          


Signature of Authorized Signatory of Holder: /s/ John Molter          


Name of Authorized Signatory: John Molter          


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Jon E. Newman          


Signature of Authorized Signatory of Holder: /s/ Jon E. Newman          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Klaus Kretschmer          


Signature of Authorized Signatory of Holder: /s/ Klaus Kretschmer          


Name of Authorized Signatory: Klaus Kretschmer          


Title of Authorized Signatory: Self          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Laurence Chang          


Signature of Authorized Signatory of Holder: /s/ Laurence Chang          


Name of Authorized Signatory: Laurence Chang          


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT

 
Name of Holder: M. Kingdon Offshore Master Fund L.P.,         
              
By: Kingdon Capital Management, L.L.C., as agent and investment adviser
 
Signature of Authorized Signatory of Holder: /s/ William Walsh          


Name of Authorized Signatory: William Walsh          


Title of Authorized Signatory: Chief Financial Officer          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Mark Mizrahi          


Signature of Authorized Signatory of Holder: /s/ Mark Mizrahi          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Medlant Biotechs Ltd.          


Signature of Authorized Signatory of Holder: /s/ David Bassa          


Name of Authorized Signatory: David Bassa          


Title of Authorized Signatory: Director          

 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT

Name of Holder: Michael Geschwer          


Signature of Authorized Signatory of Holder: /s/ Michael Geschwer          


Name of Authorized Signatory: Michael Geschwer          


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Mor Research Applications, Ltd          


Signature of Authorized Signatory of Holder: /s/ Pini Ben-Elazar          


Name of Authorized Signatory: Pini Ben-Elazar          


Title of Authorized Signatory: CEO          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: NauVista Capital Master Fund LP          


Signature of Authorized Signatory of Holder: /s/ Haibo Yu          


Name of Authorized Signatory: Haibo Yu          


Title of Authorized Signatory: Managing Member          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Pulmonox Technologies Corporation          


Signature of Authorized Signatory of Holder: /s/ Doug Hole          


Name of Authorized Signatory: Doug Hole          


Title of Authorized Signatory: Director          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Rhona Beth Shanker          


Signature of Authorized Signatory of Holder: /s/ Rhona Beth Shanker          


Name of Authorized Signatory: Rhona Beth Shanker          


Title of Authorized Signatory: Rhona Beth Shanker          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT

Name of Holder: Robert Katz          


Signature of Authorized Signatory of Holder: /s/ Robert Katz          


Name of Authorized Signatory: Robert Katz          


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT

Name of Holder: Ron Bentsur          


Signature of Authorized Signatory of Holder: /s/ Ron Bentsur          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Ronald A. Soicher          


Signature of Authorized Signatory of Holder: /s/ Ronald A. Soicher          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT


Name of Holder: INVESTOR COMPANY ITF Rosalind Master Fund L.P.          


Signature of Authorized Signatory of Holder: /s/ Steven Salamon          


Name of Authorized Signatory: Steven Salamon          


Title of Authorized Signatory: President, Rosalind Advisors, Inc. (adviser to
RMF)          

 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Satheesh Kumar & Anju Satheesh JTWROS          


Signature of Authorized Signatory of Holder: /s/ Satheesh Kumar          


Name of Authorized Signatory: Satheesh Kumar          


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
Name of Holder: Schonfeld Fundamental Equity Fund LLC          


Signature of Authorized Signatory of Holder: /s/ Alan Greenbaum          


Name of Authorized Signatory: Alan Greenbaum          


Title of Authorized Signatory: Chief Operating Officer          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Steven Lisi          


Signature of Authorized Signatory of Holder: /s/ Steven Lisi          


Name of Authorized
Signatory:                                                          


Title of Authorized
Signatory:                                                          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Asher Tal          


Signature of Authorized Signatory of Holder: /s/ Asher Tal          


Name of Authorized Signatory: Asher Tal          


Title of Authorized Signatory: SVP Clinical          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Tatiana Kotchoubey          


Signature of Authorized Signatory of Holder: /s/ Tatiana Kotchoubey          


Name of Authorized Signatory: Tatiana Kotchoubey          


Title of Authorized Signatory: Self          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Todd A. Deutsch          


Signature of Authorized Signatory of Holder: /s/ Todd A. Deutsch          


Name of Authorized
Signatory:                                                                   


Title of Authorized
Signatory:                                                                   
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Whitney Capital Series Fund LLC          


Signature of Authorized Signatory of Holder: /s/ Alan Greenbaum          


Name of Authorized Signatory: Alan Greenbaum          


Title of Authorized Signatory: COO          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: Yoori Lee          


Signature of Authorized Signatory of Holder: /s/ Yoori Lee          


Name of Authorized Signatory: Yoori Lee          


Title of Authorized Signatory: Board Member          
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
Annex A


Plan of Distribution


Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the principal Trading
Market or any other stock exchange, market or trading facility on which the
securities are traded or in private transactions.  These sales may be at fixed
or negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling securities:
 

·
ordinary brokerage transactions and transactions in which the broker‑dealer
solicits purchasers;

 

·
block trades in which the broker‑dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·
purchases by a broker‑dealer as principal and resale by the broker‑dealer for
its account;

 

·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·
privately negotiated transactions;

 

·
settlement of short sales;

 

·
in transactions through broker‑dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·
a combination of any such methods of sale; or

 

·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker‑dealers engaged by the Selling Stockholders may arrange for other
brokers‑dealers to participate in sales.  Broker‑dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker‑dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 
2

--------------------------------------------------------------------------------

 
In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the securities purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the
securities.
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect.  The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution.  In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
3

--------------------------------------------------------------------------------

 

Annex B
 
AIT THERAPEUTICS, INC.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of AIT Therapeutics, Inc., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 

--------------------------------------------------------------------------------

 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 

1.
Name.

 

(a)
Full Legal Name of Selling Stockholder

 

   




(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

   




(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

   

 
2.  Address for Notices to Selling Stockholder:
 

Telephone:  Fax:     Contact Person:   

 
3.  Broker-Dealer Status:
 

(a)
Are you a broker-dealer?

 
Yes  ☐          No ☐
 

(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes ☐          No ☐
 

Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
2

--------------------------------------------------------------------------------

 

(c)
Are you an affiliate of a broker-dealer?

 
Yes ☐          No ☐
 

(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes ☐          No ☐
 

Note:
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 

(a)
Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

     



3

--------------------------------------------------------------------------------

 
5.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

     

 
The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

Date:                                                                  
Beneficial
Owner:                                                                      
 
 
By:                                                                                     
    Name:
    Title:
 

 
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
4

--------------------------------------------------------------------------------